IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1048-14

                        FRANK EDWARD REEVES, Appellant
                                              v.
                                 THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                   UNDER ARTICLE 44.04(h), V.A.C.C.P.
                 FROM THE SEVENTH COURT OF APPEALS
                           HALE COUNTY



                                         ORDER


       Appellant was convicted of felony driving while intoxicated after pleading guilty. He

was sentenced by a jury to ten years confinement and a fine of $10,000. The Court of

Appeals reversed the conviction and remanded the case to the trial court. Reeves v. State,

No. 07-13-00324-CR (Tex. App.–Amarillo July 8, 2014)(not designated for publication).

The State filed a petition for discretionary review in this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. However,
                                                                       REEVES - 2

before this Court can set bail we must have adequate information upon which to determine

a reasonable amount. Appellant fails to provide adequate information. See Montalvo v. State,

786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, appellant must redraft his request for bail under Article 44.04(h) in order

for this Court to set a reasonable bail.

       IT IS SO ORDERED this the 10 th day of October, 2014.

                                           PER CURIAM

Do not publish.